Exhibit 10.2



CYREN, LTD.

2016 NON-EMPLOYEE DIRECTOR EQUITY
INCENTIVE PLAN

1

 



Table of Contents

         

Page

1.

 

Establishment, Purpose and Term of Plan

 

5

   

1.1

 

Establishment

 

5

   

1.2

 

Purpose

 

5

   

1.3

 

Term of Plan

 

5

             

2.

 

Definitions and Construction

 

5

   

2.1

 

Definitions

 

5

   

2.2

 

Construction

 

9

             

3.

 

Administration

 

9

   

3.1

 

Administration by the Committee

 

9

   

3.2

 

Administration with Respect to Insiders

 

9

   

3.3

 

Powers of the Committee

 

9

   

3.4

 

Option or SAR Repricing

 

10

   

3.5

 

Indemnification

 

10

             

4.

 

Shares Subject to Plan

 

11

   

4.1

 

Maximum Number of Shares Issuable

 

11

   

4.2

 

Share Counting

 

11

   

4.3

 

Adjustments for Changes in Capital Structure

 

11

   

4.4

 

Assumption or Substitution of Awards

 

11

             

5.

 

Eligibility, Participation and Award Limitations

 

12

   

5.1

 

Persons Eligible for Awards

 

12

   

5.2

 

Participation in the Plan

 

12

   

5.3

 

Award Limit

 

12

             

6.

 

Stock Options

 

12

   

6.1

 

Exercise Price

 

12

   

6.2

 

Exercisability and Term of Options

 

12

   

6.3

 

Payment of Exercise Price

 

12

   

6.4

 

Effect of Termination of Service

 

13

   

6.5

 

Transferability of Options

 

14

             

7.

 

Stock Appreciation Rights

 

14

   

7.1

 

Types of SARs Authorized

 

14

   

7.2

 

Exercise Price

 

14

   

7.3

 

Exercisability and Term of SARs

 

14

   

7.4

 

Exercise of SARs

 

15

   

7.5

 

Deemed Exercise of SARs

 

15

   

7.6

 

Effect of Termination of Service

 

15

   

7.7

 

Transferability of SARs

 

15

2

 



Table of Contents
(continued)

         

Page

8.

 

Restricted Stock Awards     

 

15

   

8.1

 

Types of Restricted Stock Awards Authorized     

 

15

   

8.2

 

Purchase Price     

 

15

   

8.3

 

Purchase Period     

 

15

   

8.4

 

Payment of Purchase Price     

 

16

   

8.5

 

Vesting and Restrictions on Transfer     

 

16

   

8.6

 

Voting Rights; Dividends and Distributions     

 

16

   

8.7

 

Effect of Termination of Service     

 

16

   

8.8

 

Nontransferability of Restricted Stock Award Rights     

 

16

             

9.

 

Restricted Stock Units     

 

17

   

9.1

 

Grant of Restricted Stock Unit Awards     

 

17

   

9.2

 

Purchase Price     

 

17

   

9.3

 

Vesting     

 

17

   

9.4

 

Voting Rights, Dividend Equivalent Rights and Distributions     

 

17

   

9.5

 

Effect of Termination of Service     

 

17

   

9.6

 

Settlement of Restricted Stock Unit Awards     

 

17

   

9.7

 

Nontransferability of Restricted Stock Unit Awards     

 

18

   

9.8

 

Term of Restricted Stock Unit     

 

18

             

10.

 

Cash-Based Awards and Other Stock-Based Awards     

 

18

   

10.1

 

Grant of Cash-Based Awards     

 

18

   

10.2

 

Grant of Other Stock-Based Awards     

 

18

   

10.3

 

Value of Cash-Based and Other Stock-Based Awards     

 

18

   

10.4

 

Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards     

 

18

   

10.5

 

Voting Rights; Dividend Equivalent Rights and Distributions     

 

19

   

10.6

 

Effect of Termination of Service     

 

19

   

10.7

 

Nontransferability of Cash-Based Awards and Other Stock-Based Awards     

 

19

             

11.

 

Standard Forms of Award Agreement     

 

19

   

11.1

 

Award Agreements     

 

19

   

11.2

 

Authority to Vary Terms     

 

19

             

12.

 

Change in Control     

 

19

   

12.1

 

Effect of Change in Control on Awards     

 

19

   

12.2

 

Accelerated Vesting Upon a Change in Control     

 

20

             

13.

 

Compliance with Securities Law     

 

20

             

14.

 

Compliance with Section 409A

 

21

   

14.1

 

Awards Subject to Section 409A

 

21

   

14.2

 

Deferral and/or Distribution Elections

 

21

   

14.3

 

Subsequent Elections

 

21

   

14.4

 

Payment of Section 409A Deferred Compensation

 

22

3

 



Table of Contents
(continued)

         

Page

15.

 

Tax Withholding

 

23

   

15.1

 

Tax Withholding in General

 

23

   

15.2

 

Withholding in or Directed Sale of Shares

 

23

             

16.

 

Amendment, Suspension or Termination of Plan

 

24

             

17.

 

Miscellaneous Provisions

 

24

   

17.1

 

Repurchase Rights

 

24

   

17.2

 

Forfeiture Events

 

24

   

17.3

 

Provision of Information

 

24

   

17.4

 

Rights as a Director

 

24

   

17.5

 

Rights as a Stockholder

 

25

   

17.6

 

Delivery of Title to Shares

 

25

   

17.7

 

Fractional Shares

 

25

   

17.8

 

Retirement and Welfare Plans

 

25

   

17.9

 

Severability

 

25

   

17.10

 

No Constraint on Corporate Action

 

25

   

17.11

 

Unfunded Obligation

 

25

   

17.12

 

No Representations or Covenants with respect to Tax Qualification

 

25

                     

Sub-Plan for Israeli Taxpayers

 

27

4

 



Cyren, Ltd.
2016 Non-Employee Director Equity Incentive Plan

1.     Establishment, Purpose and Term of Plan.

1.1     Establishment.    The Cyren, Ltd. 2016 Non-Employee Director Equity
Incentive Plan (the “Plan”) is hereby established effective as of December 22,
2016, the date of its approval by the stockholders of the Company (the
“Effective Date”).

1.2     Purpose.    The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units, Cash-Based Awards and
Other Stock-Based Awards.

1.3     Term of Plan.    The Plan shall continue in effect until its termination
by the Committee; provided, however, that all Awards shall be granted, if at
all, within ten (10) years from the Effective Date.

2.     Definitions and Construction.

2.1     Definitions.    Whenever used herein, the following terms shall have
their respective meanings set forth below:

(a)     “Affiliate” means (i) a parent entity, other than a Parent Corporation,
that directly, or indirectly through one or more intermediary entities, controls
the Company or (ii) a subsidiary entity, other than a Subsidiary Corporation,
that is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.

(b)     “Award” means any Option, Stock Appreciation Right, Restricted Stock
Purchase Right, Restricted Stock Bonus, Restricted Stock Unit, Cash-Based Award
or Other Stock-Based Award granted under the Plan.

(c)     “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
applicable to an Award.

(d)     “Board” means the Board of Directors of the Company.

(e)     “Cash-Based Award” means an Award denominated in cash and granted
pursuant to Section 10.

(f)     “Cashless Exercise” means a Cashless Exercise as defined in Section
6.3(b)(i).

(g)     “Cause” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between a
Participant and a Participating Company applicable to an Award, any of the
following: (i) the Participant’s theft, dishonesty, willful misconduct, breach
of fiduciary duty for personal profit, or falsification of any Participating
Company documents or records; (ii) the Participant’s material failure to abide
by a Participating Company’s code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct); (iii) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a Participating Company (including, without limitation, the
Participant’s improper use or disclosure of a Participating Company’s
confidential or proprietary information); (iv) any intentional act by the
Participant which has a material detrimental effect on a Participating Company’s
reputation or business; (v) the Participant’s repeated failure to perform any
reasonable assigned duties after written notice from a Participating Company of,
and a reasonable opportunity to cure, such failure; (vi) any material breach by
the Participant of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and a

5

 



Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vii) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties with a Participating Company

(h)     “Change in Control” means the occurrence of any one or a combination of
the following:

(i)     any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total Fair Market
Value or total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company, (D)
any acquisition by a trustee or other fiduciary under an employee benefit plan
of a Participating Company or (E) any acquisition by an entity owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the voting securities of the Company; or

(ii)     an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(aa)(iii), the entity to which the assets
of the Company were transferred (the “Transferee”), as the case may be; or

(iii)     a date specified by the Committee following approval by the
stockholders of a plan of complete liquidation or dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(g) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple events described in subsections (i), (ii) and (iii)
of this Section 2.1(g) are related and to be treated in the aggregate as a
single Change in Control, and its determination shall be final, binding and
conclusive.

(i)     “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations and administrative guidelines promulgated thereunder.

(j)     “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

(k)     “Company” means Cyren Ltd., an Israeli company, and any successor
corporation thereto.

(l)     “Compensation Policy” means the Company’s executive compensation policy,
as shall be in effect from time to time.

(m)     “Director” means a member of the Board.

6

 



(n)     “Disability” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between the
Participant and a Participating Company applicable to an Award, the permanent
and total disability of the Participant, within the meaning of Section 22(e)(3)
of the Code.

(o)     “Dividend Equivalent Right” means the right of a Participant, granted at
the discretion of the Committee or as otherwise provided by the Plan, to receive
a credit for the account of such Participant in an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by an
Award held by such Participant.

(p)     “Employee” means any person treated as an employee (including a Director
who is also treated as an employee) in the records of a Participating Company;
provided, however, that neither service as a Director nor payment of a
Director’s fee shall be sufficient to constitute employment for purposes of the
Plan.

(q)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r)     “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

(i)     Except as otherwise determined by the Committee, if, on such date, the
Stock is listed or quoted on a national or regional securities exchange or
quotation system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock as quoted on the national or regional securities
exchange or quotation system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or quotation system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded or quoted prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.

(ii)     Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a share of Stock on the basis of the opening,
closing, or average of the high and low sale prices of a share of Stock on such
date or the preceding trading day, the actual sale price of a share of Stock
received by a Participant, any other reasonable basis using actual transactions
in the Stock as reported on a national or regional securities exchange or
quotation system, or on any other basis consistent with the requirements of
Section 409A. The Committee may vary its method of determination of the Fair
Market Value as provided in this Section for different purposes under the Plan
to the extent consistent with the requirements of Section 409A.

(iii)     If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A.

(s)     “Full Value Award” means any Award settled in Stock, other than (i) an
Option, (ii) a Stock Appreciation Right, or (iii) a Restricted Stock Purchase
Right or an Other Stock-Based Award under which the Company will receive
monetary consideration equal to the Fair Market Value (determined on the
effective date of grant) of the shares subject to such Award.

(t)     “Incumbent Director” means a director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

(u)     “Insider” means a person whose transactions in Stock are subject to
Section 16 of the Exchange Act.

(v)     “Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).

7

 



(w)     “Nonemployee Director” means a Director who is not an Employee.

(x)     “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) or which does not qualify as an incentive stock
option within the meaning of Section 422(b) of the Code.

(y)     “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

(z)     “Other Stock-Based Award” means an Award denominated in shares of Stock
and granted pursuant to Section 10.

(aa)     “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(bb)     “Parent Corporation” means any present or future “parent corporation”
of the Company, as defined in Section 424(e) of the Code.

(cc)     “Participant” means any eligible person who has been granted one or
more Awards.

(dd)     “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

(ee)     “Participating Company Group” means, at any point in time, the Company
and all other entities collectively which are then Participating Companies.

(ff)     “Restricted Stock Award” means an Award of a Restricted Stock Bonus or
a Restricted Stock Purchase Right.

(gg)     “Restricted Stock Bonus” means Stock granted to a Participant pursuant
to Section 8.

(hh)     “Restricted Stock Purchase Right” means a right to purchase Stock
granted to a Participant pursuant to Section 8.

(ii)     “Restricted Stock Unit” means a right granted to a Participant pursuant
to Section 9 to receive on a future date or occurrence of a future event a share
of Stock or cash in lieu thereof, as determined by the Committee.

(jj)     “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.

(kk)     “SAR” or “Stock Appreciation Right” means a right granted to a
Participant pursuant to Section 7 to receive payment, for each share of Stock
subject to such Award, of an amount equal to the excess, if any, of the Fair
Market Value of a share of Stock on the date of exercise of the Award over the
exercise price thereof.

(ll)     “Section 162(m)” means Section 162(m) of the Code.

(mm)     “Section 409A” means Section 409A of the Code.

(nn)     “Section 409A Deferred Compensation” means compensation provided
pursuant to an Award that constitutes nonqualified deferred compensation within
the meaning of Section 409A.

(oo)     “Securities Act” means the Securities Act of 1933, as amended.

8

 



(pp)     “Service” means a Participant’s employment or service with the
Participating Company Group. Unless otherwise provided by the Committee, a
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service or a change in
the Participating Company for which the Participant renders Service, provided
that there is no interruption or termination of the Participant’s Service. A
Participant’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the business entity for which the Participant
performs Service ceasing to be a Participating Company. Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of and reason for
such termination.

(qq)     “Stock” means the ordinary shares of the Company, as adjusted from time
to time in accordance with Section 4.3.

(rr)     “Stock Tender Exercise” means a Stock Tender Exercise as defined in
Section 6.3(b)(ii).

(ss)     “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(tt)     “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.

(uu)     “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors or other service providers who may possess
material, nonpublic information regarding the Company or its securities.

(vv)     “Vesting Conditions” mean those conditions established in accordance
with the Plan prior to the satisfaction of which an Award or shares subject to
an Award remain subject to forfeiture or a repurchase option in favor of the
Company exercisable for the Participant’s monetary purchase price, if any, for
such shares upon the Participant’s termination of Service or failure of a
performance condition to be satisfied.

2.2     Construction.    Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

3.     Administration.

3.1     Administration by the Committee.    The Plan shall be administered by
the Committee. All questions of interpretation of the Plan, of any Award
Agreement or of any other form of agreement or other document employed by the
Company in the administration of the Plan or of any Award shall be determined by
the Committee, and such determinations shall be final, binding and conclusive
upon all persons having an interest in the Plan or such Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
Award Agreement or other agreement thereunder (other than determining questions
of interpretation pursuant to the preceding sentence) shall be final, binding
and conclusive upon all persons having an interest therein. All expenses
incurred in connection with the administration of the Plan shall be paid by the
Company.

3.2     Administration with Respect to Insiders.    With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if
applicable, of Rule 16b-3.

3.3     Powers of the Committee.    In addition to any other powers set forth in
the Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

(a)     to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, units or monetary value to
be subject to each Award;

(b)     to determine the type of Award granted;

9

 



(c)     to determine the Fair Market Value of shares of Stock or other property;

(d)     to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
provided that Options and Restricted Stock Units shall vest over a period of
three years or longer (or such other period as may be provided in the
Compensation Policy), (v) the time of expiration of any Award, (vi) the effect
of any Participant’s termination of Service on any of the foregoing, and (vii)
all other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;

(e)     to determine whether an Award will be settled in shares of Stock, cash,
other property or in any combination thereof;

(f)     to approve one or more forms of Award Agreement;

(g)     to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto

(h)     to accelerate, continue, extend or defer the exercisability or vesting
of any Award or any shares acquired pursuant thereto, including with respect to
the period following a Participant’s termination of Service

(i)     prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws of, or to accommodate the tax policy,
accounting principles or custom of, foreign jurisdictions whose residents may be
granted Awards; and

(j)     to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law.

3.4     Option or SAR Repricing.    The Committee shall have the authority,
without additional approval by the stockholders of the Company, to approve a
program providing for either (a) the cancellation of outstanding Options or SARs
having exercise prices per share greater than the then Fair Market Value of a
share of Stock (“Underwater Awards”) and the grant in substitution therefore of
new Options or SARs covering the same or a different number of shares but with
an exercise price per share equal to the Fair Market Value per share on the new
grant date, Full Value Awards, or payments in cash, or (b) the amendment of
outstanding Underwater Awards to reduce the exercise price thereof to the Fair
Market Value per share on the date of amendment.

3.5     Indemnification.    In addition to such other rights of indemnification
as they may have as members of the Board or the Committee, to the extent
permitted by applicable law, members of the Board or the Committee, the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

10

 



4.     Shares Subject to Plan.

4.1     Maximum Number of Shares Issuable.    Subject to adjustment as provided
in Sections 4.2 and 4.3, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be equal to 1.15 million (1,150,000) shares
and shall consist of authorized but unissued or reacquired shares of Stock or
any combination thereof.

4.2     Share Counting.    If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company for an amount not greater
than the Participant’s purchase price, the shares of Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan. Shares of Stock
shall not be deemed to have been issued pursuant to the Plan with respect to any
portion of an Award that is settled in cash or to the extent that shares are
withheld or reacquired by the Company in satisfaction of tax withholding
obligations pursuant to Section 15.2. Upon payment in shares of Stock pursuant
to the exercise of an SAR, the number of shares available for issuance under the
Plan shall be reduced only by the number of shares actually issued in such
payment. If the exercise price of an Option is paid by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant, or by
means of a Net Exercise, the number of shares available for issuance under the
Plan shall be reduced by the net number of shares for which the Option is
exercised.

4.3     Adjustments for Changes in Capital Structure.    Subject to any required
action by the stockholders of the Company and the requirements of Sections 409A
and 424 of the Code to the extent applicable, in the event of any change in the
Stock effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that has a material effect on
the Fair Market Value of shares of Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the Plan
and to any outstanding Awards, the Award limits set forth in Section 5.3, and in
the exercise or purchase price per share under any outstanding Award in order to
prevent dilution or enlargement of Participants’ rights under the Plan. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” If a majority of the shares which are of the same class as the
shares that are subject to outstanding Awards are exchanged for, converted into,
or otherwise become (whether or not pursuant to an Ownership Change Event)
shares of another corporation (the “New Shares”), the Committee may unilaterally
amend the outstanding Awards to provide that such Awards are for New Shares. In
the event of any such amendment, the number of shares subject to, and the
exercise or purchase price per share of, the outstanding Awards shall be
adjusted in a fair and equitable manner as determined by the Committee, in its
discretion. Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the exercise or
purchase price per share shall be rounded up to the nearest whole cent. In no
event may the exercise or purchase price, if any, under any Award be decreased
to an amount less than the par value, if any, of the stock subject to such
Award. The Committee in its discretion, may also make such adjustments in the
terms of any Award to reflect, or related to, such changes in the capital
structure of the Company or distributions as it deems appropriate. The
adjustments determined by the Committee pursuant to this Section shall be final,
binding and conclusive.

4.4     Assumption or Substitution of Awards.    The Committee may, without
affecting the number of shares of Stock reserved or available hereunder,
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Section 409A and any other applicable provisions of
the Code.

11

 



5.     Eligibility, Participation and Award Limitations.

5.1     Persons Eligible for Awards.    Awards may be granted only to
Nonemployee Directors.

5.2     Participation in the Plan.    Awards are granted solely at the
discretion of the Committee. Nonemployee Directors may be granted more than one
Award.

5.3     Award Limit.    No Nonemployee Director shall be granted within any
fiscal year of the Company one or more Awards pursuant to the Plan which, in the
aggregate, are for more than the amount permitted under applicable law and the
value of which, including any other equity-based compensation paid to such
Nonemployee Director during such fiscal year exceeds (at the time of grant) the
maximum value defined in the Compensation Policy for such Nonemployee Director.

6.     Stock Options.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall establish. Such
Award Agreements may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

6.1     Exercise Price.    The exercise price for each Option shall be
established in the discretion of the Committee; provided, however, that the
exercise price per share shall be not less than one hundred percent (100%) of
the Fair Market Value of a share of Stock on the effective date of grant of the
Option. Notwithstanding the foregoing, an Option may be granted with an exercise
price less than the minimum exercise price set forth above if such Option is
granted pursuant to an assumption or substitution for another option in a manner
that would qualify under the provisions of Section 409A or Section 424(a) of the
Code.

6.2     Exercisability and Term of Options.    Options shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that no Option shall expire prior to the lapse of one (1) year
following their vesting date and no Options shall be exercisable after the
expiration of six (6) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, each Option shall terminate six (6) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.

6.3     Payment of Exercise Price.

(a)     Forms of Consideration Authorized.    Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent; (ii) if permitted by the Committee and subject to the limitations
contained in Section 6.3(b), by means of (1) a Cashless Exercise, (2) a Stock
Tender Exercise or (3) a Net Exercise; (iii) by such other consideration as may
be approved by the Committee from time to time to the extent permitted by
applicable law, or (iv) by any combination thereof. The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.

(b)     Limitations on Forms of Consideration.

(i)     Cashless Exercise.    A “Cashless Exercise” means the delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System). The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.

12

 



(ii)     Stock Tender Exercise.    A “Stock Tender Exercise” means the delivery
of a properly executed exercise notice accompanied by a Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock owned by the Participant having a Fair Market
Value that does not exceed the aggregate exercise price for the shares with
respect to which the Option is exercised. A Stock Tender Exercise shall not be
permitted if it would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock. If
required by the Company, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Participant for a period of time required by the
Company (and not used for another option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.

(iii)     Net Exercise.    A “Net Exercise” means the delivery of a properly
executed exercise notice followed by a procedure pursuant to which (1) the
Company will reduce the number of shares otherwise issuable to a Participant
upon the exercise of an Option by the largest whole number of shares having a
Fair Market Value that does not exceed the aggregate exercise price for the
shares with respect to which the Option is exercised, and (2) the Participant
shall pay to the Company in cash the remaining balance of such aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued.

6.4     Effect of Termination of Service.

(a)     Option Exercisability.    Subject to earlier termination of the Option
as otherwise provided by this Plan and unless otherwise provided by the
Committee, an Option shall terminate immediately upon the Participant’s
termination of Service to the extent that it is then unvested and shall be
exercisable after the Participant’s termination of Service to the extent it is
then vested only during the applicable time period determined in accordance with
this Section and thereafter shall terminate.

(i)     Disability.    If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months (or such longer or shorter period provided by the Award Agreement) after
the date on which the Participant’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).

(ii)     Death.    If the Participant’s Service terminates because of the death
of the Participant, the Option, to the extent unexercised and exercisable for
vested shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months (or such longer
or shorter period provided by the Award Agreement) after the Participant’s
termination of Service.

(iii)     Termination for Cause.    Notwithstanding any other provision of the
Plan to the contrary, if the Participant’s Service is terminated for Cause or
if, following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause, the Option shall terminate in its entirety
and cease to be exercisable immediately upon such termination of Service or act.

(iv)     Other Termination of Service.    If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months (or such longer or shorter
period provided by the Award Agreement) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

13

 



(b)     Extension if Exercise Prevented by Law.    Notwithstanding the
foregoing, other than termination of Service for Cause, if the exercise of an
Option within the applicable time periods set forth in Section 6.4(a) is
prevented by the provisions of Section 13 below, the Option shall remain
exercisable until the later of (i) thirty (30) days after the date such exercise
first would no longer be prevented by such provisions or (ii) the end of the
applicable time period under Section 6.4(a), but in any event no later than the
Option Expiration Date.

6.5     Transferability of Options.    During the lifetime of the Participant,
an Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S-8 under the
Securities Act.

7.     Stock Appreciation Rights.

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall establish. Such Award Agreements may incorporate all or any of the terms
of the Plan by reference and shall comply with and be subject to the following
terms and conditions:

7.1     Types of SARs Authorized.    SARs may be granted in tandem with all or
any portion of a related Option (a “Tandem SAR”) or may be granted independently
of any Option (a “Freestanding SAR”). A Tandem SAR may only be granted
concurrently with the grant of the related Option.

7.2     Exercise Price.    The exercise price for each SAR shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share subject to a Tandem SAR shall be the exercise price per share
under the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR. Notwithstanding the foregoing,
an SAR may be granted with an exercise price lower than the minimum exercise
price set forth above if such SAR is granted pursuant to an assumption or
substitution for another stock appreciation right in a manner that would qualify
under the provisions of Section 409A of the Code.

7.3     Exercisability and Term of SARs.

(a)     Tandem SARs.    Tandem SARs shall be exercisable only at the time and to
the extent, and only to the extent, that the related Option is exercisable,
subject to such provisions as the Committee may specify where the Tandem SAR is
granted with respect to less than the full number of shares of Stock subject to
the related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.

(b)     Freestanding SARs.    Freestanding SARs shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such SAR; provided,
however, that no Freestanding SAR shall be exercisable after the expiration of
ten (10) years after the effective date of grant of such SAR. Subject to the
foregoing, unless otherwise specified by the Committee in the grant of a
Freestanding SAR, each Freestanding SAR shall terminate ten (10) years after the
effective date of grant of the SAR, unless earlier terminated in accordance with
its provisions.

14

 



7.4     Exercise of SARs.    Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in shares of Stock in a lump sum
upon the date of exercise of the SAR and (b) in the case of a Freestanding SAR,
in cash, shares of Stock, or any combination thereof as determined by the
Committee, in a lump sum upon the date of exercise of the SAR. When payment is
to be made in shares of Stock, the number of shares to be issued shall be
determined on the basis of the Fair Market Value of a share of Stock on the date
of exercise of the SAR. For purposes of Section 7, an SAR shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant or as otherwise provided in Section 7.5.

7.5     Deemed Exercise of SARs.    If, on the date on which an SAR would
otherwise terminate or expire, the SAR by its terms remains exercisable
immediately prior to such termination or expiration and, if so exercised, would
result in a payment to the holder of such SAR, then any portion of such SAR
which has not previously been exercised shall automatically be deemed to be
exercised as of such date with respect to such portion.

7.6     Effect of Termination of Service.    Subject to earlier termination of
the SAR as otherwise provided herein and unless otherwise provided by the
Committee, an SAR shall be exercisable after a Participant’s termination of
Service only to the extent and during the applicable time period determined in
accordance with Section 6.4 (treating the SAR as if it were an Option) and
thereafter shall terminate.

7.7     Transferability of SARs.    During the lifetime of the Participant, an
SAR shall be exercisable only by the Participant or the Participant’s guardian
or legal representative. An SAR shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Award, a Tandem
SAR related to a Nonstatutory Stock Option or a Freestanding SAR shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 under the Securities Act.

8.     Restricted Stock Awards.

Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall establish. Such Award Agreements may incorporate all or any
of the terms of the Plan by reference and shall comply with and be subject to
the following terms and conditions:

8.1     Types of Restricted Stock Awards Authorized.    Restricted Stock Awards
may be granted in the form of either a Restricted Stock Bonus or a Restricted
Stock Purchase Right. Restricted Stock Awards may be granted upon such
conditions as the Committee shall determine.

8.2     Purchase Price.    The purchase price for shares of Stock issuable under
each Restricted Stock Purchase Right shall be established by the Committee in
its discretion. No monetary payment (other than applicable tax withholding)
shall be required as a condition of receiving shares of Stock pursuant to a
Restricted Stock Bonus, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock subject to a Restricted Stock Award.

8.3     Purchase Period.    A Restricted Stock Purchase Right shall be
exercisable within a period established by the Committee, which shall in no
event exceed thirty (30) days from the effective date of the grant of the
Restricted Stock Purchase Right.

15

 



8.4     Payment of Purchase Price.    Except as otherwise provided below,
payment of the purchase price for the number of shares of Stock being purchased
pursuant to any Restricted Stock Purchase Right shall be made (a) in cash, by
check or in cash equivalent, (b) by such other consideration as may be approved
by the Committee from time to time to the extent permitted by applicable law, or
(c) by any combination thereof.

8.5     Vesting and Restrictions on Transfer.    Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, as shall be established by the Committee
and set forth in the Award Agreement evidencing such Award. During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8. The Committee, in its discretion,
may provide in any Award Agreement evidencing a Restricted Stock Award that, if
the satisfaction of Vesting Conditions with respect to any shares subject to
such Restricted Stock Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Trading Compliance Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Trading
Compliance Policy. Upon request by the Company, each Participant shall execute
any agreement evidencing such transfer restrictions prior to the receipt of
shares of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.

8.6     Voting Rights; Dividends and Distributions.    Except as provided in
this Section, Section 8.5 and any Award Agreement, during any period in which
shares acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that if so determined by the Committee and provided by the
Award Agreement, such dividends and distributions shall be subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid, and otherwise shall
be paid no later than the end of the calendar year in which such dividends or
distributions are paid to stockholders (or, if later, the 15th day of the third
month following the date such dividends or distributions are paid to
stockholders). In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.3, any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant is entitled by reason of the
Participant’s Restricted Stock Award shall be immediately subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

8.7     Effect of Termination of Service.    Unless otherwise provided by the
Committee in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (a) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Purchase Right which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) the Participant shall
forfeit to the Company any shares acquired by the Participant pursuant to a
Restricted Stock Bonus which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.

8.8     Nontransferability of Restricted Stock Award Rights.    Rights to
acquire shares of Stock pursuant to a Restricted Stock Award shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or the laws of descent
and distribution. All rights with respect to a Restricted Stock Award granted to
a Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

16

 



9.     Restricted Stock Units.

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall establish. Such Award Agreements may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

9.1     Grant of Restricted Stock Unit Awards.    Restricted Stock Unit Awards
may be granted upon such conditions as the Committee shall determine.

9.2     Purchase Price.    No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Restricted Stock Unit
Award.

9.3     Vesting.    Restricted Stock Unit Awards may (but need not) be made
subject to Vesting Conditions based upon the satisfaction of such Service
requirements, conditions, restrictions or performance criteria.

9.4     Voting Rights, Dividend Equivalent Rights and
Distributions.    Participants shall have no voting rights with respect to
shares of Stock represented by Restricted Stock Units until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Restricted Stock Unit Award that the Participant shall be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Stock during
the period beginning on the date such Award is granted and ending, with respect
to each share subject to the Award, on the earlier of the date the Award is
settled or the date on which it is terminated. Dividend Equivalent Rights, if
any, shall be paid by crediting the Participant with a cash amount or with
additional whole Restricted Stock Units as of the date of payment of such cash
dividends on Stock, as determined by the Committee. The number of additional
Restricted Stock Units (rounded to the nearest whole number), if any, to be
credited shall be determined by dividing (a) the amount of cash dividends paid
on the dividend payment date with respect to the number of shares of Stock
represented by the Restricted Stock Units previously credited to the Participant
by (b) the Fair Market Value per share of Stock on such date. If so determined
by the Committee and provided by the Award Agreement, such cash amount or
additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time as the
Restricted Stock Units originally subject to the Restricted Stock Unit Award. In
the event of a dividend or distribution paid in shares of Stock or other
property or any other adjustment made upon a change in the capital structure of
the Company as described in Section 4.3, appropriate adjustments shall be made
in the Participant’s Restricted Stock Unit Award so that it represents the right
to receive upon settlement any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends) to which the
Participant would be entitled by reason of the shares of Stock issuable upon
settlement of the Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Vesting Conditions as
are applicable to the Award.

9.5     Effect of Termination of Service.    Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

9.6     Settlement of Restricted Stock Unit Awards.    The Company shall issue
to a Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee in compliance with Section 409A, if applicable, and set forth
in the Award Agreement one (1) share of Stock (and/or any other new, substituted
or additional securities or other property pursuant to an adjustment described
in Section 9.4) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes, if
any. The Committee, in its

17

 



discretion, may provide in any Award Agreement evidencing a Restricted Stock
Unit Award that if the settlement date with respect to any shares issuable upon
vesting of Restricted Stock Units would otherwise occur on a day on which the
sale of such shares would violate the provisions of the Trading Compliance
Policy, then the settlement date shall be deferred until the next trading day on
which the sale of such shares would not violate the Trading Compliance Policy
but in any event no later than the 15th day of the third calendar month
following the year in which such Restricted Stock Units vest. If permitted by
the Committee, the Participant may elect, consistent with the requirements of
Section 409A, to defer receipt of all or any portion of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section,
and such deferred issuance date(s) and amount(s) elected by the Participant
shall be set forth in the Award Agreement. Notwithstanding the foregoing, the
Committee, in its discretion, may provide for settlement of any Restricted Stock
Unit Award by payment to the Participant in cash of an amount equal to the Fair
Market Value on the payment date of the shares of Stock or other property
otherwise issuable to the Participant pursuant to this Section.

9.7     Nontransferability of Restricted Stock Unit Awards.    The right to
receive shares pursuant to a Restricted Stock Unit Award shall not be subject in
any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

9.8     Term of Restricted Stock Unit.    No Restricted Stock Units shall expire
prior to the lapse of one (1) year following their vesting date and no
Restricted Stock Units shall be exercisable after the expiration of six (6)
years after the effective date of grant of such Restricted Stock Units.

10.     Cash-Based Awards and Other Stock-Based Awards.

Cash-Based Awards and Other Stock-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall establish. Such Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:

10.1     Grant of Cash-Based Awards.    Subject to the provisions of the Plan,
the Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms and conditions as the Committee
may determine.

10.2     Grant of Other Stock-Based Awards.    The Committee may grant other
types of equity-based or equity-related Awards not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
securities, stock-equivalent units, stock appreciation units, securities or
debentures convertible into common stock or other forms determined by the
Committee) in such amounts and subject to such terms and conditions as the
Committee shall determine. Other Stock-Based Awards may be made available as a
form of payment in the settlement of other Awards or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may involve the transfer of actual shares of Stock to Participants, or
payment in cash or otherwise of amounts based on the value of Stock and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.

10.3     Value of Cash-Based and Other Stock-Based Awards.    Each Cash-Based
Award shall specify a monetary payment amount or payment range as determined by
the Committee. Each Other Stock-Based Award shall be expressed in terms of
shares of Stock or units based on such shares of Stock, as determined by the
Committee. The Committee may require the satisfaction of such Service
requirements, conditions, restrictions or performance criteria.

10.4     Payment or Settlement of Cash-Based Awards and Other Stock-Based
Awards.    Payment or settlement, if any, with respect to a Cash-Based Award or
an Other Stock-Based Award shall be made in accordance with the terms of the
Award, in cash, shares of Stock or other securities or any combination thereof
as the Committee determines. To the extent applicable, payment or settlement
with respect to each Cash-Based Award and Other Stock-Based Award shall be made
in compliance with the requirements of Section 409A.

18

 



10.5     Voting Rights; Dividend Equivalent Rights and
Distributions.    Participants shall have no voting rights with respect to
shares of Stock represented by Other Stock-Based Awards until the date of the
issuance of such shares of Stock (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), if
any, in settlement of such Award. However, the Committee, in its discretion, may
provide in the Award Agreement evidencing any Other Stock-Based Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Stock during the period beginning on the date such
Award is granted and ending, with respect to each share subject to the Award, on
the earlier of the date the Award is settled or the date on which it is
terminated. Such Dividend Equivalent Rights, if any, shall be paid in accordance
with the provisions set forth in Section 9.4. Dividend Equivalent Rights shall
not be granted with respect to Cash-Based Awards. In the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.3, appropriate adjustments shall be made in the Participant’s Other
Stock-Based Award so that it represents the right to receive upon settlement any
and all new, substituted or additional securities or other property (other than
regular, periodic cash dividends) to which the Participant would be entitled by
reason of the shares of Stock issuable upon settlement of such Award, and all
such new, substituted or additional securities or other property shall be
immediately subject to the same Vesting Conditions and performance criteria, if
any, as are applicable to the Award.

10.6     Effect of Termination of Service.    Each Award Agreement evidencing a
Cash-Based Award or Other Stock-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following termination
of the Participant’s Service. Such provisions shall be determined in the
discretion of the Committee, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination, subject to the requirements of Section 409A, if applicable.

10.7     Nontransferability of Cash-Based Awards and Other Stock-Based
Awards.    Prior to the payment or settlement of a Cash-Based Award or Other
Stock-Based Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. The
Committee may impose such additional restrictions on any shares of Stock issued
in settlement of Cash-Based Awards and Other Stock-Based Awards as it may deem
advisable, including, without limitation, minimum holding period requirements,
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such shares of Stock are then listed
and/or traded, or under any state securities laws or foreign law applicable to
such shares of Stock.

11.     Standard Forms of Award Agreement.

11.1     Award Agreements.    Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. No Award or
purported Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement, which execution may be evidenced
by electronic means.

11.2     Authority to Vary Terms.    The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

12.     Change in Control.

12.1     Effect of Change in Control on Awards.    Subject to the requirements
and limitations of Section 409A, if applicable, the Committee may provide for
any one or more of the following in the event of a Change in Control:

(a)     Accelerated Vesting.    In its discretion, the Committee may provide in
the grant of any Award or at any other time may take such action as it deems
appropriate to provide for acceleration of the exercisability, vesting and/or
settlement in connection with a Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following the Change in Control, and to such extent as the Committee
determines.

19

 



(b)     Assumption, Continuation or Substitution.    Subject to the terms of any
grant in accordance with Section 13.1(a), in the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, assume or continue the Company’s rights
and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section, if
so determined by the Committee in its discretion, an Award denominated in shares
of Stock shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each share of Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise or settlement of the
Award, for each share of Stock subject to the Award, to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control. Any Award or
portion thereof which is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised or settled as of the time of
consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

(c)     Cash-Out of Outstanding Stock-Based Awards.    The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in shares of
Stock or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Committee) of Stock subject to such canceled Award in (i)
cash, (ii) stock of the Company or of a corporation or other business entity a
party to the Change in Control, or (iii) other property which, in any such case,
shall be in an amount having a Fair Market Value equal to the Fair Market Value
of the consideration to be paid per share of Stock in the Change in Control,
reduced (but not below zero) by the exercise or purchase price per share, if
any, under such Award. In the event such determination is made by the Committee,
an Award having an exercise or purchase price per share equal to or greater than
the Fair Market Value of the consideration to be paid per share of Stock in the
Change in Control may be canceled without payment of consideration to the holder
thereof. Payment pursuant to this Section (reduced by applicable withholding
taxes, if any) shall be made to Participants in respect of the vested portions
of their canceled Awards as soon as practicable following the date of the Change
in Control and in respect of the unvested portions of their canceled Awards in
accordance with the vesting schedules applicable to such Awards.

12.2     Accelerated Vesting Upon a Change in Control.    Subject to the
requirements and limitations of Section 409A, if applicable, including as
provided by Section 14.4(f), in the event of a Change in Control, each
outstanding Award shall become immediately exercisable and vested in full and,
except to the extent assumed, continued or substituted for by any successor to
the Company under Section 12.1(b), shall be settled effective immediately prior
to the time of consummation of the Change in Control.

13.     Compliance with Securities Law.

The grant of Awards and the issuance of shares of Stock or other property
pursuant to any Award shall be subject to compliance with all applicable
requirements of federal, state and foreign law with respect to such securities
and the requirements of any stock exchange or market system upon which the Stock
may then be listed. In addition, no Award may be exercised or shares issued
pursuant to an Award unless (a) a registration statement under the Securities
Act shall at the time of such exercise or issuance be in effect with respect to
the shares issuable pursuant to the Award, or (b) in the opinion of legal
counsel to the Company, the shares issuable pursuant to the Award may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares under the Plan shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which

20

 



such requisite authority shall not have been obtained. As a condition to
issuance of any Stock, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

14.     Compliance with Section 409A.

14.1     Awards Subject to Section 409A.    The Company intends that Awards
granted pursuant to the Plan shall either be exempt from or comply with Section
409A, and the Plan shall be so construed. The provisions of this Section 14
shall apply to any Award or portion thereof that constitutes or provides for
payment of Section 409A Deferred Compensation. Such Awards may include, without
limitation:

(a)     A Nonstatutory Stock Option or SAR that includes any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of (i) the exercise or disposition of the Award or (ii) the time the
stock acquired pursuant to the exercise of the Award first becomes substantially
vested.

(b)     Any Restricted Stock Unit Award, Cash-Based Award or Other Stock-Based
Award that either (i) provides by its terms for settlement of all or any portion
of the Award at a time or upon an event that will or may occur later than the
end of the Short-Term Deferral Period (as defined below) or (ii) permits the
Participant granted the Award to elect one or more dates or events upon which
the Award will be settled after the end of the Short-Term Deferral Period.

Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2½ month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture. For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.

14.2     Deferral and/or Distribution Elections.    Except as otherwise
permitted or required by Section 409A, the following rules shall apply to any
compensation deferral and/or payment elections (each, an “Election”) that may be
permitted or required by the Committee pursuant to an Award providing Section
409A Deferred Compensation:

(a)     Elections must be in writing and specify the amount of the payment in
settlement of an Award being deferred, as well as the time and form of payment
as permitted by this Plan.

(b)     Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to the Participant.

(c)     Elections shall continue in effect until a written revocation or change
in Election is received by the Company, except that a written revocation or
change in Election must be received by the Company prior to the last day for
making the Election determined in accordance with paragraph (b) above or as
permitted by Section 14.3.

14.3     Subsequent Elections.    Except as otherwise permitted or required by
Section 409A, any Award providing Section 409A Deferred Compensation which
permits a subsequent Election to delay the payment or change the form of payment
in settlement of such Award shall comply with the following requirements:

(a)     No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made.

(b)     Each subsequent Election related to a payment in settlement of an Award
not described in Section 14.4(a)(ii), 14.4(a)(iii) or 14.4(a)(vi) must result in
a delay of the payment for a period of not less than five (5) years from the
date on which such payment would otherwise have been made.

(c)     No subsequent Election related to a payment pursuant to Section
14.4(a)(iv) shall be made less than twelve (12) months before the date on which
such payment would otherwise have been made.

21

 



(d)     Subsequent Elections shall continue in effect until a written revocation
or change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 14.3.

14.4     Payment of Section 409A Deferred Compensation.

(a)     Permissible Payments.    Except as otherwise permitted or required by
Section 409A, an Award providing Section 409A Deferred Compensation must provide
for payment in settlement of the Award only upon one or more of the following:

(i)     The Participant’s “separation from service” (as defined by Section
409A);

(ii)     The Participant’s becoming “disabled” (as defined by Section 409A);

(iii)     The Participant’s death;

(iv)     A time or fixed schedule that is either (i) specified by the Committee
upon the grant of an Award and set forth in the Award Agreement evidencing such
Award or (ii) specified by the Participant in an Election complying with the
requirements of Section 14.2 or 14.3, as applicable;

(v)     A change in the ownership or effective control or the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 409A; or

(vi)     The occurrence of an “unforeseeable emergency” (as defined by Section
409A).

(b)     Installment Payments.    It is the intent of this Plan that any right of
a Participant to receive installment payments (within the meaning of Section
409A) shall, for all purposes of Section 409A, be treated as a right to a series
of separate payments.

(c)     Required Delay in Payment to Specified Employee Pursuant to Separation
from Service.    Notwithstanding any provision of the Plan or an Award Agreement
to the contrary, except as otherwise permitted by Section 409A, no payment
pursuant to Section 14.4(a)(i) in settlement of an Award providing for Section
409A Deferred Compensation may be made to a Participant who is a “specified
employee” (as defined by Section 409A) as of the date of the Participant’s
separation from service before the date (the “Delayed Payment Date”) that is six
(6) months after the date of such Participant’s separation from service, or, if
earlier, the date of the Participant’s death. All such amounts that would, but
for this paragraph, become payable prior to the Delayed Payment Date shall be
accumulated and paid on the Delayed Payment Date.

(d)     Payment Upon Disability.    All distributions of Section 409A Deferred
Compensation payable pursuant to Section 14.4(a)(ii) by reason of a Participant
becoming disabled shall be paid in a lump sum or in periodic installments as
established by the Participant’s Election. If the Participant has made no
Election with respect to distributions of Section 409A Deferred Compensation
upon becoming disabled, all such distributions shall be paid in a lump sum upon
the determination that the Participant has become disabled.

(e)     Payment Upon Death.    If a Participant dies before complete
distribution of amounts payable upon settlement of an Award subject to Section
409A, such undistributed amounts shall be distributed to his or her beneficiary
under the distribution method for death established by the Participant’s
Election upon receipt by the Committee of satisfactory notice and confirmation
of the Participant’s death. If the Participant has made no Election with respect
to distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.

(f)     Payment Upon Change in Control.    Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, to the extent that any amount
constituting Section 409A Deferred Compensation would become payable under this
Plan by reason of a Change in Control, such amount shall become payable only if
the event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A. Any Award which constitutes Section 409A Deferred Compensation and which
would vest and

22

 



otherwise become payable upon a Change in Control as a result of the failure of
the Acquiror to assume, continue or substitute for such Award in accordance with
Section 12.1(b) shall vest to the extent provided by such Award but shall be
converted automatically at the effective time of such Change in Control into a
right to receive, in cash on the date or dates such award would have been
settled in accordance with its then existing settlement schedule (or as required
by Section 14.4(c)), an amount or amounts equal in the aggregate to the
intrinsic value of the Award at the time of the Change in Control.

(g)     Payment Upon Unforeseeable Emergency.    The Committee shall have the
authority to provide in the Award Agreement evidencing any Award providing for
Section 409A Deferred Compensation for payment pursuant to Section 14.4(a)(vi)
in settlement of all or a portion of such Award in the event that a Participant
establishes, to the satisfaction of the Committee, the occurrence of an
unforeseeable emergency. In such event, the amount(s) distributed with respect
to such unforeseeable emergency cannot exceed the amounts reasonably necessary
to satisfy the emergency need plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such emergency need is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under the Award. All
distributions with respect to an unforeseeable emergency shall be made in a lump
sum upon the Committee’s determination that an unforeseeable emergency has
occurred. The Committee’s decision with respect to whether an unforeseeable
emergency has occurred and the manner in which, if at all, the payment in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

(h)     Prohibition of Acceleration of Payments.    Notwithstanding any
provision of the Plan or an Award Agreement to the contrary, this Plan does not
permit the acceleration of the time or schedule of any payment under an Award
providing Section 409A Deferred Compensation, except as permitted by Section
409A.

(i)     No Representation Regarding Section 409A Compliance.    Notwithstanding
any other provision of the Plan, the Company makes no representation that Awards
shall be exempt from or comply with Section 409A. No Participating Company shall
be liable for any tax, penalty or interest imposed on a Participant by Section
409A.

15.     Tax Withholding.

15.1     Tax Withholding in General.    The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, to make
adequate provision for, the federal, state, local and foreign taxes (including
social insurance), if any, required by law to be withheld by any Participating
Company with respect to an Award or the shares acquired pursuant thereto. The
Company shall have no obligation to deliver shares of Stock, to release shares
of Stock from an escrow established pursuant to an Award Agreement, or to make
any payment in cash under the Plan until the Participating Company Group’s tax
withholding obligations have been satisfied by the Participant.

15.2     Withholding in or Directed Sale of Shares.    The Company shall have
the right, but not the obligation, to deduct from the shares of Stock issuable
to a Participant upon the exercise or settlement of an Award, or to accept from
the Participant the tender of, a number of whole shares of Stock having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of any Participating Company. The Fair Market Value of
any shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates (or the maximum individual statutory withholding
rates for the applicable jurisdiction if use of such rates would not result in
adverse accounting consequences or cost). The Company may require a Participant
to direct a broker, upon the vesting, exercise or settlement of an Award, to
sell a portion of the shares subject to the Award determined by the Company in
its discretion to be sufficient to cover the tax withholding obligations of any
Participating Company and to remit an amount equal to such tax withholding
obligations to such Participating Company in cash.

23

 



16.     Amendment, Suspension or Termination of Plan.

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Sections 4.2 and 4.3),
(b) no change in the class of persons eligible to receive Awards, and (c) no
other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or quotation system upon which the Stock may then be
listed or quoted. No amendment, suspension or termination of the Plan shall
affect any then outstanding Award unless expressly provided by the Committee.
Except as provided by the next sentence, no amendment, suspension or termination
of the Plan may have a materially adverse effect on any then outstanding Award
without the consent of the Participant. Notwithstanding any other provision of
the Plan or any Award Agreement to the contrary, the Committee may, in its sole
and absolute discretion and without the consent of any Participant, amend the
Plan or any Award Agreement, to take effect retroactively or otherwise, as it
deems necessary or advisable for the purpose of conforming the Plan or such
Award Agreement to any present or future law, regulation or rule applicable to
the Plan, including, but not limited to, Section 409A.

17.     Miscellaneous Provisions.

17.1     Repurchase Rights.    Shares issued under the Plan may be subject to
one or more repurchase options, or other conditions and restrictions as
determined by the Committee in its discretion at the time the Award is granted.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company. Upon request by the Company, each Participant
shall execute any agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

17.2     Forfeiture Events.

(a)     The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service, or any accounting restatement due to material noncompliance of the
Company with any financial reporting requirements of securities laws as a result
of which, and to the extent that, such reduction, cancellation, forfeiture, or
recoupment is required by applicable securities laws.

(b)     If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
Participant during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Participant from
the sale of securities of the Company during such twelve- (12-) month period.

17.3     Provision of Information.    Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

17.4     Rights as a Director.    No person, even though eligible pursuant to
Section 5, shall have a right to be selected as a Participant, or, having been
so selected, to be selected again as a Participant. Nothing in the Plan or any
Award granted under the Plan shall confer on any Participant a right to remain a
Director or interfere with or limit in any way any right of a Participating
Company to terminate a Director’s Service.

24

 



17.5     Rights as a Stockholder.    A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.3 or another provision of the Plan.

17.6     Delivery of Title to Shares.    Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the shares of Stock
acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.

17.7     Fractional Shares.    The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.

17.8     Retirement and Welfare Plans.    Neither Awards made under this Plan
nor shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

17.9     Severability.    If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.

17.10     No Constraint on Corporate Action.    Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

17.11     Unfunded Obligation.    Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be considered unfunded and unsecured obligations for all
purposes. No Participating Company shall be required to segregate any monies
from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Committee or
any Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company. The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.

17.12     No Representations or Covenants with respect to Tax
Qualification.    Although the Company may endeavor to (a) qualify an Award for
favorable tax treatment under the laws of the United States or jurisdictions
outside of the United States, or (b) avoid adverse tax treatment (e.g., under
Section 409A of the Code), the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment, anything to the contrary in this Plan, including Section 14
hereof, notwithstanding. The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on holders of
Awards under the Plan.

* * *

25

 



IN WITNESS WHEREOF, the undersigned officer of the Company certifies that the
foregoing sets forth the Cyren Ltd. 2016 Non-Employee Director Equity Incentive
Plan as duly adopted by the Board effective as of November 10, 2016 and as duly
amended by the Board effective as of June 11, 2019.

 

/s/ J. Michael Myshrall

   

J. Michael Myshrall

   

Chief Financial Officer

26

 



CYREN, LTD.
2016 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN
SUB-PLAN FOR ISRAELI TAXPAYERS

1.     SPECIAL PROVISIONS FOR ISRAELI TAXPAYERS

1.1     This Sub-Plan for Israeli Taxpayers (the “Sub-Plan”) to the Cyren, Ltd.
2016 Non-Employee Director Equity Incentive Plan (the “Plan”) is made in
accordance with Section 3.3(i) of the Plan. This Sub-Plan was approved by the
Committee on November 10, 2016.

1.2     The provisions specified hereunder apply only to persons who are deemed
to be residents of the State of Israel for tax purposes, or are otherwise
subject to taxation in Israel with respect to Awards.

1.3     This Sub-Plan applies with respect to Awards granted under the Plan. The
purpose of this Sub-Plan is to establish certain rules and limitations
applicable to Awards that may be granted or issued under the Plan from time to
time, in compliance with the tax, securities and other applicable laws currently
in force in the State of Israel. Except as otherwise provided by this Sub-Plan,
all grants made pursuant to this Sub-Plan shall be governed by the terms of the
Plan. This Sub-Plan is applicable only to grants made after the date of its
adoption. This Sub-Plan complies with, and is subject to the ITO and Section
102. An Option granted under this Sub-Plan will be deemed a Nonstatutory Stock
Option for the purposes of U.S. taxation.

1.4     The Plan and this Sub-Plan shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Sub-Plan and the Plan, the provisions of this Sub-Plan shall govern.

2.     DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Sub-Plan:

“3(i) Award” means an Award of Options, which is subject to taxation pursuant to
Section 3(i) of the ITO, which has been granted to any person who is not an
Eligible 102 Participant.

“102 Capital Gains Track” means the tax alternative set forth in Section
102(b)(2) of the ITO pursuant to which all or a part of the income resulting
from the sale of Shares is taxable as a capital gain.

“102 Capital Gains Track Grant” means a 102 Trustee Grant qualifying for the
special tax treatment under the 102 Capital Gains Track.

“102 Ordinary Income Track” means the tax alternative set forth in Section
102(b)(1) of the ITO pursuant to which income resulting from the sale of Shares
derived from Awards is taxed as ordinary income.

“102 Ordinary Income Track Grant” means a 102 Trustee Grant qualifying for the
ordinary income tax treatment under the 102 Ordinary Income Track.

“102 Trustee Grant” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Eligible 102 Participant,
and includes both 102 Capital Gains Track Grants and 102 Ordinary Income Track
Grants.

“Affiliate” for the purpose of grants made under this Sub-Plan, means any
Affiliate, as defined in the Plan, that is an “employing company” within the
meaning of Section 102(a) of the ITO.

“Controlling Shareholder” as defined in Section 32(9) of the ITO, currently
defined as an individual who prior to the grant or as a result of the grant or
exercise of any Award, holds or would hold, directly or indirectly, in his name
or with a relative (as defined in the ITO) (i) 10% of the outstanding share
capital of the Company, (ii) 10% of the voting power of the Company, (iii) the
right to hold or purchase 10% of the outstanding equity or voting power, (iv)
the right to obtain 10% of the “profit” of the Company (as defined in the ITO),
or (v) the right to appoint a director of the Company.

27

 



“Deposit Requirements” shall mean with respect a 102 Trustee Grant, the
requirement to evidence deposit of an Award with the Trustee, in accordance with
Section 102, in order to qualify as a 102 Trustee Grant. As of the time of
approval of this Sub-Plan, the ITA guidelines regarding Deposit Requirements for
102 Capital Gains Track Grants require that the Trustee be provided with (a) the
resolutions approving Awards intended to qualify as 102 Capital Gains Track
Grants within 45 days of the date of Committee’s approval of such Award,
including full details of the terms of the Awards, and (b) a copy of the Award
Agreement executed by the Eligible 102 Participant and/or Eligible 102
Participant’s consent to the requirements of the 102 Capital Gains Track Grant
within 90 days of the Committee’s approval of such Award, and (c) with respect
to Restricted Stock Awards, either a share certificate and copy of the Company’s
share register evidencing issuance of the Shares underlying such Award in the
name of the Trustee for the benefit of the Eligible 102 Participant, or deposit
of the Shares with a financial institution in an account administered in the
name of the Trustee, as applicable, in each case, within 90 days of the date of
the Committee’s approval of such Award.

“Election” means the Company’s choice of the type of 102 Trustee Grants it will
make under the Plan (as between capital gains track or ordinary income track),
as filed with the ITA.

“Eligible 102 Participant” means a Participant who is serving as a director (as
defined in the ITO) or an office holder (as defined in the ITO), who is not a
Controlling Shareholder.

“Israeli Fair Market Value” shall mean with respect to 102 Capital Gains Track
Grants only, for the sole purpose of determining tax liability pursuant to
Section 102(b)(3) of the ITO, if at the date of grant the Company’s shares are
listed on any established stock exchange or a national market system or if the
Company’s shares will be registered for trading within ninety (90) days
following the date of grant, the fair market value of the Shares at the date of
grant shall be determined in accordance with the average value of the Company’s
shares on the thirty (30) trading days preceding the date of grant or on the
thirty (30) trading days following the date of registration for trading, as the
case may be.

“ITA” means the Israeli Tax Authority.

“ITO” means the Israeli Income Tax Ordinance (New Version), 1961, and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the Rules, all as may be amended from time to
time.

“Non-Trustee Grant” means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO and not held in trust by a Trustee.

“Required Holding Period” means the requisite period prescribed by the ITO and
the Rules, or such other period as may be required by the ITA, with respect to
102 Trustee Grants, during which Awards granted by the Company must be held by
the Trustee for the benefit of the person to whom it was granted. As of the date
of the adoption of this Sub-Plan, the Required Holding Period for 102 Capital
Gains Track Grants is 24 months from the date of grant of the Award.

“Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to
Employees), 2003.

“Section 102” shall mean the provisions of Section 102 of the ITO, as amended
from time to time, including by the Law Amending the Income Tax Ordinance
(Number 132), 2002, effective as of January 1, 2003 and by the Law Amending the
Income Tax Ordinance (Number 147), 2005.

“Shares” shall mean shares of Stock of the Company, as defined in the Plan.

“Trustee” means a person or entity designated by the Committee to serve as a
trustee and approved by the ITA in accordance with the provisions of Section
102(a) of the ITO.

28

 



3.     TYPES OF AWARDS AND SECTION 102 ELECTION

3.1     Awards made as 102 Trustee Grants shall be made pursuant to either (a)
Section 102(b)(2) of the ITO as 102 Capital Gains Track Grants or (b) Section
102(b)(1) of the ITO as 102 Ordinary Income Track Grants. The Company’s Election
regarding the type of 102 Trustee Grant it chooses to make shall be filed with
the ITA. Once the Company (or its Affiliate) has filed such Election, it may
change the type of 102 Trustee Grant that it chooses to make only after the
passage of at least 12 months from the end of the calendar year in which the
first grant was made in accordance with the previous Election, in accordance
with Section 102. For the avoidance of doubt, such Election shall not prevent
the Company from granting Non-Trustee Grants to Eligible 102 Participants at any
time.

3.2     Eligible 102 Participants may receive only 102 Trustee Grants or
Non-Trustee Grants under this Sub-Plan. Participants who are not Eligible 102
Participants may be granted only 3(i) Awards under this Sub-Plan.

3.3     No 102 Trustee Grants may be made effective pursuant to this Sub-Plan
until 30 days after the date the requisite filings required by the ITO and the
Rules, including the filing of the Plan and Sub-Plan, have been made with the
ITA.

3.4     The Award Agreement shall indicate whether the grant is a 102 Trustee
Grant, a Non-Trustee Grant or a 3(i) Award; and, if the grant is a 102 Trustee
Grant, whether it is a 102 Capital Gains Track Grant or a 102 Ordinary Income
Track Grant.

4.     TERMS AND CONDITIONS OF 102 TRUSTEE GRANTS

4.1     Each 102 Trustee Grant will be deemed granted on the date approved by
the Committee and stated in a written or electronic notice by the Company,
provided that the Company and the Trustee have complied with any applicable
requirements set forth by the ITA with regard to such grants.

4.2     Each 102 Trustee Grant granted to an Eligible 102 Participant and each
certificate for Shares acquired pursuant to a 102 Trustee Grant shall be
deposited with a Trustee in compliance with the Deposit Requirements and held in
trust by the Trustee (or be subject to a supervisory trustee arrangement if
approved by the ITA). After termination of the Required Holding Period, the
Trustee may release such Awards and any Shares issued with respect to such
Award, provided that (i) the Trustee has received an acknowledgment from the
Israeli Income Tax Authority that the Eligible 102 Participant has paid any
applicable tax due pursuant to the ITO or (ii) the Trustee and/or the Company or
its Affiliate withholds any applicable tax due pursuant to the ITO. The Trustee
shall not release any 102 Trustee Grants or shares issued with respect to the
102 Trustee Grants prior to the full payment of the Eligible 102 Participant’s
tax liabilities.

4.3     Each 102 Trustee Grant shall be subject to the relevant terms of Section
102 and the ITO, which shall be deemed an integral part of the 102 Trustee Grant
and shall prevail over any term contained in the Plan, this Sub-Plan or Award
Agreement that is not consistent therewith. Any provision of the ITO and any
approvals of the ITA not expressly specified in this Sub-Plan or any document
evidencing an Award that are necessary to receive or maintain any tax benefit
pursuant to the Section 102 shall be binding on the Eligible 102 Participant.
The Trustee and the Eligible 102 Participant granted a 102 Trustee Grant shall
comply with the ITO, and the terms and conditions of the Trust Agreement entered
into between the Company and the Trustee. For avoidance of doubt, it is
reiterated that compliance with the ITO specifically includes compliance with
the Rules. Further, the Eligible 102 Participant agrees to execute any and all
documents which the Company or the Trustee may reasonably determine to be
necessary in order to comply with the provision of any applicable law, and,
particularly, Section 102. With respect to 102 Capital Gain Track Grants, to the
extent that the Shares are listed on any established stock exchange or a
national market system, the provisions of Section 102(b)(3) of the ITO will
apply with respect to the Israeli tax rate applicable to such Awards.

4.4     During the Required Holding Period, the Eligible 102 Participant shall
not require the Trustee to release or sell the Awards and Shares received
subsequently following any realization of rights derived from Awards or Shares
(including stock dividends) to the Eligible 102 Participant or to a third party,
unless permitted to do so

29

 



by applicable law. Notwithstanding the foregoing, the Trustee may, pursuant to a
written request and subject to applicable law, release and transfer such Shares
to a designated third party, provided that both of the following conditions have
been fulfilled prior to such transfer: (i) all taxes required to be paid upon
the release and transfer of the shares have been withheld for transfer to the
tax authorities and (ii) the Trustee has received written confirmation from the
Company that all requirements for such release and transfer have been fulfilled
according to the terms of the Company’s corporate documents, the Plan, any
applicable Award Agreement and applicable law. To avoid doubt, such sale or
release during the Required Holding Period will result in different tax
ramifications to the Eligible 102 Participant under Section 102 of the ITO and
the Rules and/or any other regulations or orders or procedures promulgated
thereunder, which shall apply to and shall be borne solely by such Eligible 102
Participant (including tax and mandatory payments otherwise payable by the
Company or its Affiliates, which would not apply absent a sale or release during
the Required Holding Period).

4.5     In the event a stock dividend is declared and/or additional rights are
granted with respect to Shares which derive from Awards granted as 102 Trustee
Grants, such dividend and/or rights shall also be subject to the provisions of
this Section 4 and the Required Holding Period for such dividend shares and/or
rights shall be measured from the commencement of the Required Holding Period
for the Award with respect to which the dividend was declared and/or rights
granted. In the event of a cash dividend on Shares, the Trustee shall transfer
the dividend proceeds to the Eligible 102 Participant in accordance with the
Plan after deduction of taxes and mandatory payments in compliance with
applicable withholding requirements, and subject to any other requirements
imposed by the ITA.

4.6     If an Award granted as a 102 Trustee Grant is exercised during the
Required Holding Period, the Shares issued upon such exercise shall be issued in
the name of the Trustee for the benefit of the Eligible 102 Participant (or be
subject to a supervisory trustee arrangement if approved by the ITA). If such an
Award is exercised or settled after the Required Holding Period ends, the Shares
issued upon such exercise or settlement shall, at the election of the Eligible
102 Participant, either (i) be issued in the name of the Trustee (or be subject
to a supervisory trustee arrangement if approved by the ITA), or (ii) be
transferred to the Eligible 102 Participant directly, provided that the Eligible
102 Participant first complies with all applicable provisions of the Plan and
this Sub-Plan.

4.7     To avoid doubt: (i) notwithstanding anything to the contrary in the
Plan, including without limitation Section 6.3 thereof, payment upon exercise or
purchase of Awards granted as a 102 Trustee Grant, may only be paid by cash or
check, and not by surrender or withholding of Shares, or by reduction of shares
pursuant to a Cashless Exercise, Stock Tender Exercise or Net Exercise
arrangement, or other forms of payment, unless and to the extent permitted under
Section 102 or as expressly authorized by the ITA; (ii) notwithstanding anything
to the contrary in the Plan, including without limitation Section 4.3 thereof,
certain adjustments and amendments to the terms of Awards granted under the 102
Capital Gains Track, including an exchange program, recapitalization events, and
so forth, may disqualify the Options from benefitting from the tax benefits
under the 102 Capital Gains Track, unless the prior approval of the ITA is
obtained; (iii) notwithstanding anything to the contrary in the Plan, including
without limitation Section 17.1 thereof, repurchase rights with regard to Awards
made as 102 Capital Gains Track Grants shall be subject to compliance with
Section 102 requirements and/or the express approval of the ITA; (iv) Stock
Appreciation Rights may not be granted under the 102 Capital Gains Track unless
and to the extent expressly authorized by the ITA; (v) grants of Restricted
Stock Units under the 102 Capital Gains Track require the prior approval of the
ITA; (vi) notwithstanding anything to the contrary in the Plan, including
without limitation Sections 9.4 and 10.5 thereof, Dividend Equivalents may not
be settled in shares with respect to Awards granted under 102 Capital Gains
Track Awards without the prior approval of the ITA; and (vii) notwithstanding
anything to the contrary in the Plan, including without limitation Sections
3.3(e), 9.6 and 10.4 thereof, Awards granted under the 102 Capital Gains Track
may only be settled in shares and not in cash, and Cash-Based Awards will not
qualify under the 102 Capital Gains Track.

5.     ASSIGNABILITY

As long as Awards or Shares are held by the Trustee on behalf of the Eligible
102 Participant, all rights of the Eligible 102 Participant over the Shares are
personal, cannot be transferred, assigned, pledged or mortgaged, other than by
will or laws of descent and distribution.

30

 



6.     TAX CONSEQUENCES

6.1     Any tax consequences arising from the grant or settlement of any Award,
the exercise of any Option, the issuance, sale or transfer and payment for the
Shares covered thereby, or from any other event or act (of the Company and/or
its Affiliates and/or the Trustee and/or the Participant) relating to an Award
or Shares issued thereupon shall be borne solely by the Participant. The Company
and/or its Affiliates, and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Participant shall agree to
indemnify the Company and/or its Affiliates and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Participant. The Company or any of its Affiliates, and the Trustee may
make such provisions and take such steps as it/they may deem necessary or
appropriate for the withholding of all taxes required by law to be withheld with
respect to an Award granted under the Plan and the exercise, sale, transfer or
other disposition thereof, including, but not limited, to (i) deducting the
amount so required to be withheld from any other amount then or thereafter
payable to a Participant, including by deducting any such amount payable to the
Participant, to the maximum extent permitted under law; and/or (ii) requiring a
Participant to pay to the Company or any of its Affiliates the amount so
required to be withheld; and/or (iii) withholding otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount statutorily required to
be withheld; and/or (iv) selling a sufficient number of such Shares otherwise
deliverable to a Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to the
Participant’s authorization as expressed by acceptance of the award under the
terms herein), to the extent permitted by applicable law or pursuant to the
approval of the ITA. In addition, the Participant will be required to pay any
amount (including penalties) that exceeds the tax to be withheld and transferred
to the tax authorities, pursuant to applicable tax laws, regulations and rules.

6.2     The Company does not represent or undertake that an Award will qualify
for or comply with the requisites of any particular tax treatment (such as the
“capital gains track” under Section 102), nor shall the Company, its assignees
or successors be required to take any action for the qualification of any Award
under such tax treatment. The Company shall have no liability of any kind or
nature in the event that, as a result of application of applicable law, actions
by the Trustee or any position or interpretation of the ITA, or for any other
reason whatsoever, an Award shall be deemed to not qualify for any particular
tax treatment.

6.3     With respect to Non-Trustee Grants, if the Eligible 102 Participant
ceases to be employed by the Company or any Affiliate, the Eligible 102
Participant shall extend to the Company and/or its Affiliate a security or
guarantee for the payment of tax due at the time of sale of Shares to the
satisfaction of the Company, all in accordance with the provisions of Section
102 of the ITO and the Rules.

7.     SECURITIES LAWS

All awards hereunder shall be subject to compliance with the Israeli Securities
Law, 1968, and the rules and regulations promulgated thereunder.

* * *

31

 